Citation Nr: 0637773	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-10 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis with 
headaches.  

2.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to service-connected post-
operative residuals of a right medial meniscectomy.  

3.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to service-connected post-
operative residuals of a right medial meniscectomy.  

4.  Entitlement to service connection for left knee disorder, 
claimed as secondary to service-connected post-operative 
residuals of a right medial meniscectomy.  

5.  Entitlement to service connection for left carpal tunnel 
syndrome (CTS).  

6.  Entitlement to an increased rating for post-phlebitic 
syndrome of the right lower extremity, currently evaluated as 
30 percent disabling.  

7.  Entitlement to an increased rating for the post-operative 
residuals of right medial meniscectomies, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1988 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of September 2004 and March 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
A hearing was held at the RO on July 24, 2006, before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board.  
This type of hearing is often called a travel Board hearing.  
A transcript of that proceeding is of record.  

At the veteran's hearing before the Board, he withdrew a 
claim of entitlement to a total disability rating based on 
individual unemployability.  As such, the only issues before 
the Board for adjudication are as set forth on the title page 
of this decision.

Also at the veteran's hearing before the Board, he requested 
an increase in the disability rating for his ganglion cyst of 
the left wrist.  This claim is not before the Board on appeal 
and is hereby referred to the RO for appropriate action.  The 
Board notes that the veteran previously requested a 
compensable rating for the left wrist cyst and that claim was 
denied by the RO in July 2005.  Therefore, the question of 
whether the veteran's current request constitutes a new claim 
or a notice of disagreement (NOD) with respect to the July 
2005 rating decision is left to the RO for consideration.  
But see Tomlin v. Brown, 5 Vet. App. 355, 357 (1993) (an oral 
expression of disagreement with an adjudicative 
determination, at a personal hearing, is otherwise a valid 
NOD and considered filed as of the date the certification of 
the hearing transcript which is considered to be the date of 
filing of the transcript); cf. Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996) (while testimony at an RO hearing may 
constitute an NOD, testimony at a hearing before the Board 
cannot constitute a valid NOD and thus cannot serve to 
trigger or initiate appellate review); and Voracek v. 
Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (a new claim 
received within the one-year appeal period of an original 
rating decision is not an NOD with the initial rating 
assigned).  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for sinusitis with headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A right hip disorder, a right ankle disorder, and a left 
knee disorder did not begin during service and are not 
causally or etiologically related to the veteran's service-
connected post-operative residuals of right medial 
meniscectomies.  

3.  There is no medical diagnosis of left carpal tunnel 
syndrome.  

4.  The veteran's post-phlebitic syndrome of the right lower 
extremity is manifest by chronic edema but there is no stasis 
pigmentation, eczema, ulceration, subcutaneous induration or 
constant pain at rest.  

5.  The veteran's post-operative status following four 
surgical procedures on his right knee is characterized by 
severe disability for which he uses a prescribed knee brace.  


CONCLUSIONS OF LAW

1.  Disorders of the right hip, right ankle, and left knee 
were not incurred in or aggravated by active service, nor are 
they proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§   38 C.F.R. §§ 3.303, 3.310(a) (2006).  

2.  Left carpal tunnel syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  A rating in excess of 30 percent for post-phlebitic 
syndrome of the right lower extremity is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.16, 4.21, 4.104, Diagnostic Code 7121 
(2006).  

4.  A rating of 30 percent, but no higher, is warranted for 
post-operative residuals of right medial meniscectomies.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.16, 4.21, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2004 and December 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App.473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and of a 
basic increased rating claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  The RO will have an 
opportunity to fully advise the veteran of his rights and 
responsibilities under the VCAA with respect to any 
downstream issues that may arise as a result of the grant of 
benefits in this decision.  Accordingly, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decisions in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in July 2006.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

Service Connection

The veteran contends that he injured his left wrist during 
service and may have carpal tunnel syndrome that continues to 
cause him pain.  He credibly testified before the Board that 
he had not been advised by a medical professional that he had 
carpal tunnel syndrome.  He asserts that the pain he 
experiences in his wrist may be a result of his service-
connected left wrist ganglion cyst.

The veteran also contends that he has developed right ankle, 
right hip and left knee pain as results of having an altered 
gait due to his severe right knee disabilities.  The veteran 
credibly testified before the Board that these disabilities 
did not begin during service, but developed between 
approximately 1995 and 2000 as results of his service-
connected right knee disabilities.

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.   38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be 
granted on a secondary basis for disability that is 
proximately due to or the result of an already service-
connected condition.  38 C.F.R. § 3.310(a).  

Right Hip

Consistent with the veteran's testimony, his service medical 
records do not show any complaints or diagnosis of a right 
hip disability.  His post-service treatment records also do 
not include a diagnosed right hip disability.

The veteran testified that he began having right hip pain in 
approximately 2000, which is many years after his discharge 
from service, and he believes it is due to his service-
connected right knee disorder.  He is certainly competent to 
state his current symptoms, however, his statements, standing 
on their own, are insufficient to establish a relationship 
between two disabilities as there is no suggestion in the 
record that the veteran has medical training.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).

On VA orthopedic examination in November 1996, it was 
reported that the veteran had no problems with either hip 
and, on examination, motion of his hips was normal.  On VA 
orthopedic examination in June 1998, the veteran related 
having no problems with his hips.  On VA examination in 
September 2004, the veteran complained of pain in the right 
hip, but there were no specific findings as to the hip.

Upon VA orthopedic examination in January 2005, the veteran 
related that his gait had been altered as a result of his 
right knee disabilities and that he had developed pain in the 
posterior region of his right hip as well as into his buttock 
region.  He had a normal range of motion in the hip and it 
was found to be neurovascularly intact.  X-rays showed a 
normal right hip.  After review of the claims file, recording 
the veteran's medical history and complaints, as well as 
after a physical examination, the examiner opined that it was 
less likely than not that the right hip complaints were the 
result of the service-connected right knee disorder.  It was 
noted that the right hip was radiographically normal and that 
any decrease in motion, when compared to acceptable norms of 
motion, could be associated with the veteran's large muscular 
size.  There was no appreciable discomfort on internal 
rotation of the right hip which was routinely seen in 
arthritic conditions and repetitive hip movements did not 
increase pain or fatigability.  Rather, the majority of his 
pain with repetitive movements was referable to the right 
knee.  The examiner noted the right-sided antalgic gait, but 
opined that the present right hip condition was less likely 
than not to have been caused by the service-connected right 
knee disorder.  

Given the evidence as outlined above, the Board finds that 
the only competent medical evidence as to the dispositive 
question of medical etiology and causation is negative and 
does not support the veteran's claim.  The evidence is not 
rebutted by any medical findings.  Therefore, the Board can 
only conclude that the claimed right hip disorder did not 
begin during service, as a consequence of service and the hip 
complaints are not proximately due to or the result of the 
service-connected right knee disorder.  As such, service 
connection for a right hip disability is denied.

Right Ankle

Consistent with the veteran's testimony, his service medical 
records do not show any complaints or diagnosis of a right 
ankle disability.  His post-service treatment records also do 
not include a diagnosed right ankle disability.

The veteran testified before the Board the he first developed 
problems with his right ankle after military service in about 
1995 and that he believes it is due to his service-connected 
right knee disorder.  He also testified that he had never 
been told by a medical professional that his claimed right 
ankle disorder was due to the service-connected right knee 
disorder.  

On VA orthopedic examination in November 1996, it was 
reported that the veteran had no problems with either ankle 
and, on examination, his ankles were normal.  On VA 
orthopedic examination in June 1998, the veteran related 
having no problems with his ankles.  On VA examination in 
September 2004, the veteran complained of pain in the right 
ankle, but no specific findings were made with respect to the 
ankle.

Upon VA examination ion January 2005, the veteran related 
having pain in his right ankle as a result of walking on the 
outer portion of his foot.  On clinical and radiographic 
assessment of the right ankle, the examiner found no 
appreciable weakness, instability or fatigability.  X-rays 
showed a normal right ankle.  Following a complete 
examination of the veteran and review of the claims folder, 
the examiner opined that the right ankle condition was less 
likely than not caused by the service-connected right knee 
disorder.  

As with the right hip disorder, the only competent medical 
evidence as to the dispositive question of medical etiology 
and causation is the recent VA examiner's opinion that there 
is no causal relationship between the veteran's right knee 
disabilities and his right ankle complaints.  So, here again, 
the Board can only conclude that the claimed right ankle 
disorder did not begin during service, as a consequence of 
service, or as proximately due to or the result of the 
service-connected right knee disorder.  Accordingly, service 
connection for a right ankle disability is denied.

Left Knee

Service medical records show that the veteran complained of 
bilateral knee pain in April 1990.  He was assessed to have 
possible bruised and sore knees.  He was not found to have a 
left knee disability upon discharge from service and, as 
noted above, does not assert that his current left knee 
complaints are of service origin.

The veteran testified before the Board the he first developed 
problems with his left knee in about 1995 and that he 
believes they are due to his service-connected right knee 
disorder.  He stated that he had been told during post-
service treatment that his left knee problems were due over-
compensating for this service-connected right knee; however, 
he also testified, conversely, that he had been told that 
there was nothing wrong with his left knee.   

The Board notes that the Court has held that a lay person's 
account of what a medical professional purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Thus, the veteran's testimony with respect to what 
he was told by unnamed treating sources is not entitled to 
probative value.  

On VA examination in December 1992, the veteran had no 
complaints with respect to the left knee.  On VA orthopedic 
examination in November 1996, it was reported that he had no 
problems with his left knee and on physical examination there 
was no abnormality of the left knee.  On VA orthopedic 
examination in June 1998, the veteran related having no 
problems with his left knee.  On VA examination in September 
2004, he complained of pain in the left knee.  The relevant 
diagnosis was bilateral patellofemoral pain syndrome with 
significant patellofemoral osteoarthritis of the right knee.  
The examiner stated that the right knee disorder did not 
cause the patellofemoral pain syndrome of the left knee.

Diagnoses on VA examination in January 2005 included a 
history of internal derangement of the right knee, status-
post right knee arthroscopy times four, and bilateral 
patellofemoral syndrome.  The examiner opined that the left 
knee condition (patellofemoral syndrome) was less likely than 
not to have been caused by the right knee disorder.  The 
examiner stated that he concurred with the prior opinion that 
the veteran's bilateral patellofemoral syndrome was unrelated 
to his service-connected right knee disorder.   

Here again, the only competent medical evidence as to the 
dispositive question of medical etiology and causation does 
not support the veteran's claim and is not rebutted.  Absent 
medical evidence showing that the veteran sustained a left 
knee injury during service that caused chronic disability or 
that his current complaints are results of a service-
connected disability, the Board can only conclude that the 
claimed left knee disorder is not directly related to his 
active service or proximately due to or the result of the 
service-connected right knee disorder.  Therefore, service 
connection for a left knee disability is also denied.

Carpal Tunnel Syndrome

The veteran testified before the Board that he had injured 
his left wrist during active service, in about 1990, while in 
basic training.  He stated that he did not seek treatment 
because he did not want to have to repeat his basic training.  
Consistent with this testimony, the service medical records 
do not show any treatment for a left wrist injury and there 
is no diagnosis of carpal tunnel syndrome.  An August 1992 
Medical Board Report shows, however, that the veteran had an 
early ganglion cyst in the left wrist.  

Post-service VA clinical records are negative for any 
assessment of left carpal tunnel syndrome.  On VA examination 
of the veteran's left wrist in January 2005, the diagnosis 
that the veteran had a ganglion cyst of the left wrist; there 
was no evidence of carpal tunnel syndrome on examination.  On 
VA examination in May 2005, the diagnosis was again a 
ganglion cyst in the left wrist.  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

With respect to carpal tunnel syndrome of the left wrist, 
there is simply no competent medical evidence that the 
veteran has ever had such a disability, either during service 
or currently.  In the absence of competent medical evidence 
of left carpal tunnel syndrome, service connection for the 
claimed disorder is not warranted.  It is important to point 
out that pain is not in and of itself a disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (absent a disease or injury incurred during service, 
the basic compensation statutes cannot be satisfied).  
Therefore, service connection for left carpal tunnel syndrome 
is denied.

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based, as far as 
practical, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  The most current level of 
functional impairment due to the service-connected disability 
is of primary importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Post-phlebitic syndrome of the right lower extremity

A December 1996 rating decision granted service connection 
for post-phlebitic syndrome of the right lower extremity, as 
secondary to the service-connected postoperative residuals of 
right meniscectomies, and assigned an initial 30 percent 
disability rating under 38 C.F.R. § 4.104, Diagnostic Code 
7121.  Thereafter, the veteran was found to have early and 
superficial varicose veins of the right leg which were 
determined to be a direct result of the post-phlebitic 
syndrome.  In a rating decision in December 1998, it was 
noted that criteria for the evaluation of diseases of the 
arteries and veins had been revised, but that the 30 percent 
rating under the old criteria would be continued 
notwithstanding the fact that new criteria for rating 
varicose veins under 38 C.F.R. § 4.104, Diagnostic Code 7121, 
no longer provided for a 30 percent rating.  

The veteran now requests that a rating higher than 30 percent 
be assigned for his post-phlebitic syndrome, which includes 
varicose veins of the right lower extremity.  Effective 
January 12, 1998, the regulations utilized to evaluate 
disability from diseases of the arteries and veins provide 
identical rating criteria for the evaluation of varicose 
veins under Diagnostic Code 7120 and for post-phlebitic 
syndrome from any etiology under Diagnostic Code 7121.  
Specifically, a 20 percent rating will be assigned when there 
are findings attributed to venous disease with persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema; a 40 
percent rating is assigned when there is evidence of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration; and, a 60 percent rating is 
assigned when there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  With evidence of massive board-like edema and 
constant pain at rest, a 100 percent rating is assigned.  

The medical evidence confirms the veteran's testimony before 
the Board that he has chronic edema, or swelling, of the 
right leg.  In fact, diagnoses on VA examination in January 
2005 were post-phlebitic syndrome of the right lower 
extremity and chronic edema secondary to deep venous 
thrombosis (DVT).  The history of DVT was also noted on VA 
examination in September 2004 when it had been noted to be 
associated with swelling of the right lower extremity.  A 
complete review of the record, however, reveals no clinical 
evidence of stasis pigmentation or eczema, symptomatology 
which must accompany persistent edema, with or without 
intermittent ulceration, in order for the next higher 
schedular rating of 40 percent to be assigned.  As such, the 
Board finds that a rating in excess of 30 percent must be 
denied for post-phlebitic syndrome of the right lower 
extremity.  

Right Medial Meniscectomy Residuals

Residuals of the veteran's four right medial meniscectomies 
have been evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  This rating is assigned when 
there is a showing of moderate knee impairment due to 
recurrent subluxation or lateral instability.  A higher 
rating of 30 percent may be assigned when the evidence shows 
that the impairment is severe knee. 

Knee disabilities may also be evaluated based on limitation 
of motion.  Specifically, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, a noncompensable rating is assigned when knee 
flexion is limited to only 60 degrees, a 10 percent rating is 
assigned when flexion is limited to no more than 45 degrees, 
a 20 percent rating is assigned when there is no more than 30 
degrees of flexion, and a 30 percent rating when flexion is 
limited to no more than 15 degrees.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, a noncompensable rating is assigned 
when knee extension is limited to only 5 degrees, a 10 
percent rating requires extension be limited to no more than 
10 degrees, a 20 percent rating to no more than 15 degrees, a 
30 percent rating to no more than 20 degrees, a 40 percent 
rating to no more than 30 degrees, and a 50 percent rating to 
no more than 45 degrees.  


38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain are 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Knee disabilities are also evaluated based on impairment of 
the tibia and fibula when there is evidence of nonunion or 
malunion of the joint.  Under Diagnostic Code 5262, a 20 
percent rating is assigned when there is evidence of 
impairment of the tibia and fibula with malunion and moderate 
knee or ankle disability; a 30 percent rating is assigned 
when there is evidence of marked knee or ankle disability in 
addition to malunion of the joint.  When there is nonunion of 
the joint with loose motion and the need for a brace, a 40 
percent rating is assigned.  

On VA examination in September 2004, the veteran's claims 
file was reviewed and it was noted that he had had four right 
knee operations, including debridement of hypertrophic 
synovium, a partial medial meniscectomy, debridement of 
chondromalacia patella, and a partial lateral meniscectomy.  
The veteran did not take any medication for pain and had not 
noted any swelling, redness, warmth, weakness, stiffness, 
instability or giving way.  He used a cane as needed, which 
was noted to be about three times weekly.  He wore a hinged 
right knee brace three to four times per week, but only for a 
couple of hours at a time due to distal swelling.  There had 
been no episodes of subluxation or dislocation.  The veteran 
had pain under the knee cap and related that he could walk up 
stairs but had difficulty going down stairs.  He could walk 
on level ground without limit but had pain on stopping.  He 
took care of all of his activities of daily living on his 
own.  

On physical examination of the right knee, there was no 
effusion, redness, warmth, swelling of the pes anserine, 
superficial intrapatellar or prepatellar bursas, genu valgum, 
recurvatum or varum.  There was diffuse tenderness to light 
touch around the knee which was not physiologic.  There was 
no joint line tenderness.  The right popliteal pulse could 
not be felt due to reactivity but posterior tibial and 
dorsalis pedis pulses were normal.  There was a trace of 
edema.  Medial plica and patellar apprehension tests were 
negative.  McMurray's and Lachman's tests were negative.  
Clark's test was positive with severe pain and crepitation 
which was audible and palpable.  No limp was seen.  He was 
able to do a full squat with the left leg but incompletely on 
the right.  There was mild vastus medialis oblique atrophy 
but otherwise the quadriceps muscle appeared normal.  There 
was full right knee extension and flexion was to 132 degrees.  
After exercising, extension remained full and flexion was to 
136 and 138 degrees.  No "DeLuca" issues were found.  A 
right knee x-ray revealed minimal degenerative changes with 
osteophytosis involving the lateral distal femoral condyle 
and minimal pointing of the tibial spines.  The pertinent 
diagnoses were a history of internal derangement of the right 
knee, status-post arthroscopy times four, and bilateral 
patellofemoral pain syndrome with significant patellofemoral 
osteoarthritis on the right.  

On VA orthopedic examination in January 2005, the veteran's 
claim file was reviewed.  The veteran complained of constant 
right knee pain.  In the past he had taken nonsteroidal anti-
inflammatory medications but now just took ibuprofen as 
needed for pain.  He walked without the aid of an assistive 
device, e.g., crutches, brace or corrective shoes.  On 
physical examination, range of motion of the right knee was 
from 5 degrees to 110 degrees and there was pain at the final 
10 degrees in each plane of motion.  There was some crepitus 
on provocative patellar testing.  The veteran was quite 
apprehensive on medial and lateral translation of the 
patella.  There was some medial and lateral joint line 
tenderness which was more appreciable on the medial side.  
There was mild palpable effusion and his patella did track 
somewhat lateral in the trochlear groove.  He had a firm 
endpoint with Lachman's testing as well as anterior and 
posterior Drawer's testing.  Varus and valgus stress testing 
found excellent stability of the medial and collateral 
ligaments.  He was quite apprehensive, such that a reliable 
McMurray's test could not be ascertained.  X-rays revealed a 
mild amount of joint space narrowing in the medial 
compartment of the right knee and, when standing, the 
patellae appeared to be displaced slightly laterally with 
respect to the trochlear groove.  Again, the relevant 
diagnoses were a history of internal derangement of the right 
knee, status-post arthroscopy times four, and bilateral 
patellofemoral pain syndrome.  

In July 2006, the veteran testified before the Board that he 
used a brace on his right knee for stability, had constant 
right knee pain and was unable to squat because of his right 
knee symptoms.  He stated that his condition was 
progressively worsening and limited his participation in 
social and sporting activities, but did not cause him to miss 
work.  The veteran testified that he had a grinding and 
popping sensation in his right knee, that his knee swelled 
daily and even up to three inches by the end of some work 
days.  He stated that he believed there was some 
discoloration in the knee that was not readily apparent 
because he was a man of color.

The Board notes that because the veteran has had 
meniscectomies of both the mensci within the right knee, it 
is to be expected that he will have significant problems and 
disability.  Indeed, such is the case here.  His complaints 
of pain, particularly upon function of the knee are clearly 
supported by the evidence of joint line tenderness, improper 
tracking of the patella, and even atrophy of a portion of the 
right quadriceps muscle.  Although the veteran has 
essentially intact ligamentous stability, his intra-joint 
pathology has been of such severity as to have necessitated 
four surgical procedures.  Accordingly, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran has severe knee impairment due to lateral 
instability.  Thus, criteria for a rating of 30 percent have 
been met under Diagnostic Code 5257.  A rating higher than 30 
percent may not be assigned on a schedular basis as the 
veteran maintains motion in his knee well above the 
thresholds for the assignment of ratings of 40 or 50 percent 
under Diagnostic Code 5261 and there is no evidence of 
nonunion of the tibia and fibula so as to allow for a higher 
rating under Diagnostic Code 5262.

When rating a knee disability under Diagnostic Code 5257, a 
separate rating may be assigned under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5003, when there is evidence 
of additional disability due to arthritis.  See General 
Counsel Precedent Opinion 23-97(July 1, 1997) (VAOPGCPREC 23-
97).  Diagnostic Code 5003 allows for rating disabilities of 
the joints by the level of limitation of motion when there is 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  In order for a separate 
rating to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

Following a complete review of the record evidence, the Board 
finds that an additional rating based on painful and limited 
motion due to arthritis of the right knee is not warranted.  
There is only minimal limitation in motion that would not 
warrant assignment of a compensable rating and the increase 
to 30 percent for a severe knee impairment takes into account 
that the veteran primarily has instability in the knee with 
pain that is treated with over-the-counter medication.  
Furthermore, the veteran's complaints of pain are associated 
with his phlebitis and were also considered when assigning 
the 30 percent rating for that disability of the right lower 
extremity.  Thus, to assign another rating for the right 
lower extremity would be pyramiding.

Extra-schedular

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected disabilities and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  The veteran has not required frequent 
periods of hospitalization for his knee disabilities and his 
treatment records are void of any finding of exceptional 
limitation due to the knee disabilities beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by instability in the knee and 
pain and swelling in the right lower extremity has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, in light of the fact that the veteran maintains full-
time employment without the need to miss work due to his knee 
disabilities, the Board finds that the two 30-percent ratings 
assigned for right lower extremity disabilities adequately 
reflect the clinically established impairments experienced by 
the veteran.  As such, higher ratings are denied on an extra-
schedular basis.


ORDER

Service connection for a right hip disorder, a right ankle 
disorder, and a left knee disorder, to include as secondary 
to service-connected disability, is denied.  

Service connection for left carpal tunnel syndrome is denied.  

A rating higher than 30 percent for post-phlebitic syndrome 
of the right lower extremity is denied.  

A rating of 30 percent for post-operative residuals of right 
medial meniscectomies is granted subject to applicable law 
and regulations governing the award of monetary benefits.  




REMAND

In a new and material evidence claim, proper VCAA notice must 
now include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  While the VCAA notice in December 2004 
addressed the underlying claim of entitlement to service 
connection, there was no notice of the type of evidence 
necessary to substantiate the element of service connection 
that was found insufficient in the previous denial as is 
required by Kent.  

Here, the veteran was most recently notified of the denial of 
the claim for service connection for sinusitis with headaches 
in December 1993 by simply forwarding him a copy of the 
November 1993 rating denial which stated that the prior 
denial (in February 1993) would be continued because the 
additional evidence did not reference sinusitis or headaches.  
The February 1993 rating decision noted that the service 
medical records did not contain treatment reports for 
sinusitis with headaches and this was only mentioned on a 
Report of Medical History at the time of a Medical Board 
examination and that chronic sinusitis was not shown in the 
service medical records and no objective findings were shown 
on VA examination.  Therefore, this claim must be remanded to 
ensure that the veteran is given adequate notice of his 
rights and responsibilities under the VCAA.

The Board notes that the veteran testified before it in July 
2006 that he had undergone recent testing to determine the 
nature and severity of his complaints of sinus problems and 
headaches.  As such, in order to properly evaluate the claim 
on appeal, all recent treatment records should be obtained 
and associated with the claims folder pursuant to 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In the notice, clarify the basis for the 
prior denial of the claim in 1993, that 
is, either sinusitis and headaches were 
not shown during service; or are not 
currently shown; or there is a lack of a 
nexus between any inservice sinusitis and 
headaches with any post-service sinusitis 
and headaches.  Perform all necessary 
development as a result of a response from 
the veteran.

2.  Obtain all current VA treatment 
records and associate them with the claims 
folder.

3.  After the above development, 
adjudicate the claim.  If it is determined 
that new and material evidence has been 
submitted to reopen the claim, 
consideration should be given to affording 
the veteran a VA nexus examination.  In 
either event, if the claim remains denied, 
furnish the veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


